Citation Nr: 0924174	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a skin disability, 
to include vitiligo.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a left testicle 
disability.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for a left elbow 
disability.

9.  Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to March 
1995.
 
These matters come to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).   During the pendency of this appeal, 
jurisdiction of the matters was subsequently transferred to 
the Roanoke, Virginia RO, which has certified the case for 
appellate review.

In August 2005, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for a low 
back disability, a left knee disability, and a left testicle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

 FINDINGS OF FACT

1.  On April 28, 2009, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection of PTSD is requested.

2.  On April 28, 2009, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for left ear hearing loss disability is 
requested.

3.  A left elbow disability was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be causally related to the Veteran's 
active service.

4.  Diabetes mellitus was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service.

5.  Vitiligo has been shown by competent clinical evidence to 
be causally related to the Veteran's active service.

6.  Hepatitis C has been shown by competent clinical evidence 
to be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to service connection for PTSD by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2008).

2.  The criteria for withdrawal of the issue of entitlement 
to service connection for left ear hearing loss disability by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

3.  A left elbow disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4   Diabetes mellitus was not incurred in, or aggravated by, 
active service, nor may be presumed to have been so incurred 
or so aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  Vitiligo was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2008).

6.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the issues 
of entitlement to service connection for PTSD and left ear 
hearing loss disability from appeal and, hence, there remains 
no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals for service connection for 
PTSD and left ear hearing loss disability and they are 
dismissed.



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 In the present case, VA satisfied its duty to notify by 
means of July 2002 and December 2005 letters from the agency 
of original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The Board observes that the aforementioned letters did not 
provide the Veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the Veteran on 
these latter two elements, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board, in granting service 
connection for the issues of entitlement to service 
connection for vitiligo and hepatitis C does not make any 
determination as to the assignment of a disability rating or 
effective date.  The AOJ will be responsible for addressing 
any notice defect with respect to the rating and effective 
dates elements when effectuating the award.  Further, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection for a 
left elbow disability and diabetes mellitus any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).
        
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 


substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, VA examination reports, and private medical 
opinions/statements.  Additionally, the claims file contains 
the Veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in February 2006 and January 2007.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination and 
opinion obtained in this case is more than adequate for the 
issues decided on the merits herein, as it was based on a 
review of the Veteran's claims file, treatment records, and a 
physical examination.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal decided on the 
merits herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and diabetes becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

1.  Diabetes Mellitus

The Veteran asserts that service connection is warranted for 
diabetes mellitus.  With respect to a current disability, the 
record demonstrates that the Veteran has been diagnosed with 
diabetes mellitus since 1997.  As to an in service injury or 
disease, the Veteran's service treatment records are negative 
for any complaint or diagnosis of, or treatment for, diabetes 
mellitus.  Indeed, on various Reports of Medical History, the 
Veteran denied a history of frequent urination or sugar or 
albumin in his urine.   Additionally, the Veteran's service 
treatment records demonstrate that the Veteran's urine was 
tested on several occasions as reported on various Reports of 
Medical Examination.  However, on each occasion, the examiner 
indicated that the urinalysis was negative for sugar or 
albumin.  Likewise, in-service laboratory reports show the 
Veteran's blood was tested on several occasions and that his 
glucose and ketone levels were negative. 

The Board acknowledges that during his August 2005 hearing 
before the undersigned Veterans Law Judge, the Veteran 
testified that he believed his diabetes started in 1990 or 
1991 while serving as an instructor at the John F. Kennedy 
Special Warfare Center and School at Ft. Bragg. (Transcript 
(T.) at page (pg.) 8.)  According to the Veteran, he 
experienced "unbelievable thirst, where I was thirsty all 
the time and I was urinating several times during the night 
and plus I would wake up in like puddles of sweat."  
However, the Veteran also indicated that he "never got it 
checked out."  The Veteran further testified that when he 
"took the volunteer separation incentive in '95 for the 
military I had an ETS physician and I took that physical they 
wanted me to come back the next day for my, I guess my [] 
blood sugar fasting and I guess they found out that some of 
my sugars were elevated.  I didn't go back that next day."  
(Transcript (T.) at page (pg.) 8-9.)  However, the Board 
again notes that the Veteran's service treatment records do 
not demonstrate that the Veteran ever complained of frequent 
thirst, urination, or sweating.  Further, as noted above, his 
service treatment records do not demonstrate that the Veteran 
ever had sugar or albumin in his urine or increased levels of 
glucose or ketones in his blood.  Additionally, it was 
indicated in a January 1995 Report of Medical Examination for 
separation from service that the Veteran's endocrine system 
was normal.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current diabetes mellitus is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experienced 
frequent thirst, urination, and perspiration during service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
he is not competent to ascribe such symptomatology to a 
medical diagnosis.  See Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  Also, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

The Board acknowledges that it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
such lack of contemporaneous evidence is for consideration in 
determining credibility.  Further, the Board notes that the 
lack of objective, clinical evidence of in-service complaints 
of, or treatment for, diabetes mellitus is highly significant 
because service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  Hence, the Board finds that the lack of such evidence 
in the record to be highly probative, and that such is given 
a lot of weight and credibility because this was at a time 
contemporaneous to his service.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).  The Board again notes that 
the record is devoid of objective evidence of diabetes 
mellitus until 1997.  As such, the Board finds that any 
assertions by the Veteran as to the onset of his diabetes 
mellitus to be less than credible. 

Further, the competent medical evidence of record does not 
causally link the Veteran's diabetes mellitus to service.  
The Board observes that Dr. R. S. A., the Veteran's treating 
physician, in two statements of record, has opined that the 
Veteran developed diabetes in-service.  However, there is no 
evidence that Dr. R. S. A. reviewed the Veteran's claims file 
prior to rendering such opinions and he apparently based his 
opinion on a history provided to him by the Veteran.  In 
fact, in the first, undated statement submitted to VA by him, 
Dr. R. S. A. stated that, "while in Desert Storm [the 
Veteran] told me he was experiencing polydipsia, polyphagia, 
and polyuria."  However, as discussed above, the objective, 
contemporaneous evidence of record does not show that the 
Veteran was diagnosed with diabetes in service or experienced 
any diabetes related symptomatology (including polydipsia, 
polyphasia, and polyuria) and thus, contradicts, or at a 
minimum does not support, the statements that the Veteran has 
made regarding the onset of such symptoms, which the Board 
again notes have been found to be less than credible.  
Therefore, because Dr. R. S. A's opinions as to the onset of 
the Veteran's diabetes mellitus are based on an inaccurate 
factual premise, the Board finds that such opinions are not 
competent, probative medical evidence.  See, Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

The Board also observes that in a January 2007 addendum to 
the February 2006 VA examination, the VA examiner opined that 
given the onset of the Veteran's diabetes mellitus and the 
circumstances of his military service that it was at least as 
likely as not that such disability was related to his 
service.  However, the Board observes that the examiner, who 
reported that she reviewed the Veteran's claims file, did not 
indicate what specific circumstances of the Veteran's service 
that she was relying on in rendering her opinion.  This is 
particularly significant because as noted above, there is no 
clinical evidence of record of an in-service diagnosis of 
diabetes mellitus or any manifestations thereof and the 
record demonstrates that the onset of the Veteran's diabetes 
mellitus was after service.  The Board notes that the Court 
has held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Id.  Consequently, the Board finds 
that VA examiner's January 2007 opinion is less than 
probative medical evidence.  Therefore, in the absence of any 
evidence to the contrary, the Board finds that the competent 
medical evidence of record does not causally link the 
Veteran's current diabetes mellitus to service.

The Veteran could also be entitled to a grant of service 
connection on a presumptive basis, if his diabetes mellitus 
became manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the Veteran's current 
diabetes mellitus was manifested to a compensable degree 
within one year of his 1995 separation from service.  In 
fact, the first documented clinical diagnosis of diabetes 
mellitus was in 1997, more than one year after the Veteran's 
separation from service.  Hence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a presumptive basis.

In conclusion, although the Veteran asserts that his current 
diabetes mellitus is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent and credible to give 
evidence about what he experienced; for example, he is 
competent to report that he experienced increased urination, 
perspiration, and thirst during service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Again, however, as noted 
above, he is not competent to ascribe such symptoms to a 
medical diagnosis.  Savage, id.  Also, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent medical 
evidence of record fails to establish that the Veteran's 
current diabetes mellitus is a result of his service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes mellitus, and the claim 
must be denied.

2.  Left Elbow

The Veteran asserts that service connection is warranted for 
a left elbow disability.  With respect to a current 
disability, the Veteran's February 2006 VA examination report 
demonstrates that he was diagnosed with ulnar bursitis.  With 
respect to an in-service injury or disease, the Veteran, 
during his August 2005 hearing before the undersigned 
Veterans Law Judge, testified that he had injured his elbow 
in service around January 1988 when he slipped on some ice 
while getting out of a vehicle while doing winter 
environmental training in Stone Mountain.  (Transcript (T.) 
at page (pg.) 15-16.)  However, the Veteran's service 
treatment records do not demonstrate that he ever complained 
of, or was treated for, a left elbow disability.  Indeed, the 
report of medical examination conducted in January 1995, for 
separation from service, shows that the examiner reported 
that the Veteran's upper extremities were normal.  It is also 
significant to point out that that during his August 2005 
hearing, the Veteran testified that he never received 
treatment for his left elbow disability.  (Transcript (T.) at 
page (pg.) 15.) 

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001). Although the Veteran asserts that his 
current left elbow disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he injured his left elbow in service 
and continues to experience left elbow pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.

In this case, the Board notes that the lack of objective, 
clinical evidence of complaints of, or treatment for, a left 
elbow disability or even a documentation of the Veteran's 
reported fall on the ice during service is highly significant 
and probative because service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . ."  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  Further, as the Veteran does not contend that his 
left elbow disability was incurred in, or as result of, 
combat (per his testimony during his October 2005 hearing, 
such incident occurred in 1988, which the Board notes was not 
during a period of war), the relaxed burden regarding an in-
service incurrence of any injury, per 38 U.S.C.A. § 1154(b) 
(West 2002), is not applicable, and the Veteran's statements, 
alone, regarding the onset of his elbow disability are not 
sufficient.  Thus, the Board finds that the lack of evidence 
in the record of an in-service left elbow injury to be highly 
probative and is given a lot of weight and credibility 
because this was at a time contemporaneous to his service.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
As such, the Board finds that any assertions by the Veteran 
as to the onset of his left elbow disability to be less than 
credible. 

The Board observes that in a January 2007 addendum to the 
February 2006 VA examination, the examiner, who indicated 
that she had reviewed the Veteran's claims file, opined that 
given the onset of the Veteran's left elbow disability and 
the circumstances of his military service that it was at 
least as likely as not that the Veteran's current left elbow 
disability was related to his service.  However, as discussed 
above, the objective, contemporaneous evidence of record does 
not demonstrate that that the Veteran's reported fall 
actually occurred or that he ever complained of, was treated 
for, or diagnosed with, a left elbow disability and that the 
Veteran's statements regarding such injury have been found to 
be less than credible.  Therefore, because the VA examiner's 
opinion as to the etiology of the Veteran's left elbow 
disability is based on an inaccurate factual premise, the 
Board finds that such opinion is less than probative medical 
evidence.  See, Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998).  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that there is no competent, probative medical 
evidence that causally links the Veteran's current left elbow 
disability to any incident of his service.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left elbow disability and the 
claim must be denied.



3.  Vitiligo

The Veteran asserts that service connection is warranted for 
vitiligo.  With respect to a current disability, the record 
reflects that the examiner from the Veteran's February 2006 
VA examination diagnosed him with vitiligo that was present 
on his penis, areas behind his scrotum, and on his upper 
back.  With respect to an in-service injury or disease, a 
July 1988 service treatment record demonstrates that the 
Veteran was diagnosed with vitiligo after seeking treatment 
for a fungus found in his groin area.  An October 1992 
service treatment record also shows that the Veteran 
complained of experiencing a groin rash.  

With respect to the etiology of the Veteran's vitiligo, a 
January 2007 addendum to the Veteran's February 2006 
examination, shows that the examiner opined that given the 
time of onset of the condition, the circumstances of his 
military service, and the injury reported, that it was at 
least as like as not that the Veteran's vitiligo was related 
to his military service.  The Board finds that such opinion, 
which was provided, after an examination of the Veteran and a 
review of his claims file, to be competent, highly probative 
medical evidence as to this disability at issue, when viewed 
in conjunction with the record as a whole. 

Therefore, in light of the evidence of record which shows 
both an in-service and post service diagnosis of vitiligo and 
the existence of a competent and probative, favorable 
clinical opinion as to the etiology of such condition, the 
Board finds that the evidence is sufficient to support a 
grant of service connection.  Accordingly, in view of the 
foregoing and with resolution of doubt in the Veteran's 
favor, the Board the Veteran's claim for service connection 
for vitiligo is granted.

4.  Hepatitis C

The Veteran asserts that service connection is warranted for 
hepatitis C.  With respect to a current disability, VA 
outpatient treatment records reflect that the Veteran, who 
has a long-standing history of pre and post-service high-risk 
behavior, including alcohol abuse and drug abuse (including 
marijuana, amphetamines, methamphetamines, and cocaine 
(including through smoking crack and by IV)), was initially 
diagnosed with hepatitis C in 1997.    

With respect to an in-service injury or disease, the 
Veteran's service treatment records do not demonstrate that 
he was ever diagnosed with, or treated for, hepatitis C.  
Nevertheless, the Veteran contends that his hepatitis C is 
due to exposure to blood in service.  According to the 
Veteran, he was exposed to blood while having to render 
medical aide to fellow soldiers both prior to serving in the 
Persian Gulf and during combat while serving in the Persian 
Gulf, including when he and his fellow servicemen had to give 
each other IVs and when his unit took over a hospital in 
Kuwait.  (Transcript (T.) at page (pg.) 25-28.)  Although 
there is no contemporaneous evidence of record to corroborate 
the Veteran's assertions, the Board observes that the 
Veteran's DD Form 214, and service personnel records, show 
that the Veteran served in Southwest Asia from February 1991 
to April 1991 and that he received decorations including the 
Kuwait Liberation Medal, the Combat Infantryman Badge, as 
well as the Combat Medical Badge, which is awarded to any 
member of the Army Medical Department who is assigned or 
attached to a medical unit and who satisfactorily performed 
medical duties while the unit is engaged in actual ground 
combat, provided they are personally present and under fire.  
Therefore, the Board finds that it would have been consistent 
with the circumstances of the Veteran's service for him to 
have been exposed to blood in service.  See 38 U.S.C.A. § 
1154(a).   

With respect to the etiology of the Veteran's hepatitis C, 
the examiner from the Veteran's February 2006 examination 
noted that the Veteran's risk factor for hepatitis C was 
combat occupational blood exposure.  Additionally, in a 
January 2007 addendum, the same examiner opined that given 
the time of onset of the condition, the circumstances of his 
military service, and the injury reported, it was at least as 
like as not that the Veteran's hepatitis C was related to his 
military service.  The Board finds that such opinion, which 
was provided after an examination of the Veteran and a review 
of his claims file, to be competent and highly probative 
medical evidence. 

Therefore, in light of the evidence of record which shows an 
in-service hepatitis C risk factor--occupational exposure to 
blood both prior to serving in the Persian Gulf and during 
combat while serving in the Persian Gulf, and the existence 
of a competent, probative, favorable clinical opinion as to 
the etiology of such condition, the Board finds that the 
evidence is sufficient to support a grant of service 
connection.  Accordingly, in view of the foregoing and with 
resolution of doubt in the Veteran's favor, the Board finds 
that the Veteran's claim for service connection for hepatitis 
C is granted.


ORDER

The appeal for entitlement to service connection for 
posttraumatic stress disorder is dismissed.

The appeal for entitlement to service connection for left ear 
hearing loss disability is dismissed.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a left elbow disability 
is denied

Entitlement to service connection for vitiligo is granted.

Entitlement to service connection for hepatitis C is granted.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation. McClendon, supra, at 83.

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).

The Veteran asserts that service connection is warranted for 
a left knee disability.  His service treatment records 
demonstrate that between 1989 and 1991, he complained of, and 
sought treatment for left knee pain that was variously 
diagnosed as a meniscal tear, chondromalacia patella, and/or 
retropatellar pain syndrome.  With respect to a current 
disability, the Veteran's February 2006 VA orthopedic 
examination report shows that he experienced left knee pain, 
which he treated with chondroitin, glucosamine, and Motrin.  
After a detailed physical examination of the Veteran, the 
examiner, without review of the Veteran's claims folder, 
reported essentially normal knee pathology and normal x-rays, 
which showed no significant signs of degenerative arthritis.  
Although it was indicated that the Veteran complained of some 
pain with range of motion that was a "kind of a vague pain 
that seem[ed] to come and go with range of motion," the 
examiner did not provide a specific diagnosis for the 
Veteran's left knee symptomatology.  Nevertheless, in a 
January 2007 addendum to the February 2006 VA examination, 
the examiner, who noted that the Veteran's claims folder had 
been reviewed, opined that the Veteran's left knee 
"disability" was as likely as not related to his military 
service because of the time of onset of the left knee 
condition, the circumstances of the Veteran's military work, 
and the injury reported.  However, the examiner again did not 
provide a specific diagnosis for the Veteran's left knee 
"disability."  Thus, in light of the fact that the VA 
examiner failed to provide a diagnosis for the left knee 
"disability" that she related to the Veteran's service and 
in the absence of any other clinical findings of record 
addressing the issue, the Board finds that the record does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  Accordingly, the issue must be 
remanded for a new VA examination to determine the nature and 
etiology of the Veteran's current left knee disability, if 
any. 

The Veteran asserts that service connection is warranted for 
a low back disability.  According to the Veteran, he 
initially injured his back in service in 1983 while carrying 
a mortar plate and tripod and wearing a wet mop suit during a 
road march in Korea.  (Transcript (T.) at page (pg.) 33.)  He 
also indicated that he went to sick call and was given the 
day off and some pills.  A July 1983 service treatment record 
indeed shows that the Veteran complained of experiencing low 
back pain for three days following a 12 mile road march while 
carrying a 60 gun, tripod, and barrels.  The examiner's 
assessment was rule out lumbosacral strain.  With respect to 
a current disability, on VA examination in February 2006, the 
examiner, after a physical examination indicated that there 
was "no significant pathology to render a diagnosis of 
lumbar disk pathology or arthritis," but did indicate that 
the Veteran "may have had a lumbar strain at some point in 
time that continues to bother him at this point."  However, 
the Board observes that at the time of the February 2006 VA 
examination, the examiner did not have the Veteran's claims 
file to review in conjunction with the examination, and thus, 
did not comment on the Veteran's in-service back complaints 
and diagnosis of rule out lumbosacral strain.  Further, 
although the January 2007 addendum to the February 2006 VA 
examination report shows that the VA examiner reviewed the 
Veteran's claims file, she did not reference the Veteran's 
in-service, and/or current, low back symptomology or provide 
an opinion as to whether the Veteran has current lumbar 
strain that is etiologically related to his reported in-
service low back complaints.  Therefore, the Board finds that 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim and a new VA examination 
is necessary.  Therefore, the issue must be remanded to 
obtain a VA examination and opinion to determine the nature 
and etiology of the Veteran's current low back 
symptomatology.

The Veteran asserts that service connection is warranted for 
a left testicle disability.  With respect to an in-service 
injury or disease, the Veteran's service treatment records 
show that in January 1988, he complained of experiencing left 
testicle pain and inflammation.  The examiner noted that the 
Veteran's left testicle was enlarged.  Likewise, December 
1986 and July 1990 service treatment records demonstrate that 
the Veteran complained of experiencing left testicular pain.  
After examinations which found that the Veteran's left 
testicle was swollen and painful, he was assessed as having 
orchitis. With respect to a current disability, on VA 
examination in February 2006, the examiner reported that the 
left testicle was tender on palpation and that his left 
testicle was 1.5 times larger than his right testicle.  The 
examiner, who had not reviewed the Veteran's claims file, 
diagnosed him with left testicle enlargement. With respect to 
the etiology of the Veteran's left testicle disability, the 
examiner from the Veteran's February 2006 VA examination, in 
a January 2007 addendum, opined (after a review of the 
Veteran's claims file) that given the time of onset of the 
condition, the circumstances of his military service, and the 
injury reported it was at least as like as not that the 
Veteran's left testicle "disability" was related to his 
military service.  However, the Board observes that the VA 
examiner, in neither the February 2006 VA examination report, 
nor in the January 2007 addendum, provided a specific 
diagnosis for the Veteran's left testicle enlargement, 
although it was noted that the Veteran was claiming a left 
varicocele.  Thus in light of the fact that the VA examiner 
failed to provide a diagnosis for the left testicle 
"disability" that she related to service and in the absence 
of any other clinical findings of record addressing the 
issue, the Board finds that the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Therefore, the issue must be remanded for a new VA 
examination to determine the nature and etiology of the 
Veteran's left testicle symptomatology.



Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues of entitlement to service 
connection for a low back disability, a 
left knee disability, and a left testicle 
disability in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for service 
connection for a low back disability, a 
left knee disability, and a left testicle 
disability, including which evidence, if 
any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  Additionally, the 
Veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims.  
He must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date 
in the event of award of the benefit 
sought.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his left knee, left 
testicle, and low back disabilities since 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current low back disability.  The 
examiner should specifically identify 
(including a pertinent diagnosis, if 
applicable) any low back disability found 
to be present.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran has a low back 
disability that is related to any 
incident of service, to include the 
documented July 1983 complaint of, and 
treatment for, low back pain.  
  
All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth. The claims folder, 
to include a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate whether the claims folder was 
reviewed.

4.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current left knee disability.  The 
examiner should specifically identify 
(including a pertinent diagnosis, if 
applicable) any left knee disability 
found to be present.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran has a current left knee 
disability, that is related to any 
incident of service, to include the 
documented in-service complaints of left 
knee pain and in-service diagnoses of 
left knee meniscal tear, chondromalacia 
patella, and/or retropatellar pain 
syndrome.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  The examiner should 
indicate whether the claims folder was 
reviewed.

5.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current left testicle disability.  
The examiner should specifically identify 
(including a pertinent diagnosis, if 
applicable) any left testicle disability 
found to be present.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran has a current left 
testicle disability, to include a left 
varicocele, or chronic residual 
disability of orchitis, that is related 
to any incident of service, to include 
the documented in-service complaints of 
left testicle pain, swelling, 
inflammation, and enlargement and the 
diagnosis of orchitis.
  
All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  The examiner should 
indicate whether the claims folder was 
reviewed.

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
RO should issue the Veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


